Citation Nr: 0411737	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-24 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

As set forth in more detail below, the appeals of service 
connection for tinnitus and hearing loss will be remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The veteran is advised that VA will notify 
him if further action is required on his part.  


FINDINGS OF FACT

1.  In January 1973, the RO denied the veteran's claim of 
service connection for hearing loss, and no appeal was 
initiated within one year following notice to the veteran.

2.  Evidence received since the January 1973 denial is new 
and relevant for the claim of service connection for hearing 
loss, and so significant that it must be addressed with all 
of the evidence of record in order to fairly adjudicate the 
claim.


CONCLUSION OF LAW

1.  The January 1973 denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2003).

2.  New and material evidence has been received since the 
January 1973 denial, and the claim of service connection for 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), is 
applicable to the pending case, an assessment of its 
application is not required as the Board is granting the 
veteran's claim to reopen.

I.  Facts

The veteran's service medical records show that at induction, 
pure tone thresholds in the right ear were 40 decibels at 
2000 Hertz and 40 decibels at 4000 Hertz.  During service, 
pursuant to a December 1971 examination, the veteran was 
diagnosed as having sensorineural hearing loss.  As a result, 
his duty had permanent assignment limitations to include no 
habitual or frequent exposure to loud noises or firing of 
weapons.  At a separation medical examination, a hearing test 
showed right ear pure tone thresholds of 10, 15, 5, and 5 
decibels at 500, 1000, 2000 and 4000 hertz respectively.  
Left ear pure tone thresholds were 10, 5, 0, and 5 decibels 
at the same tested frequencies.  

In January 1973 the RO denied the veteran's claim of service 
connection for hearing loss because the veteran's discharge 
examination showed normal hearing at the 2000-4000 Hertz 
range.  The veteran filed a claim to reopen in February 2002 
and enclosed an audiologic report from the same month 
prepared by Ruud's Hearing Aid Service.  The report included 
the following puretone thresholds:  (1) the left ear with 60 
decibels at 2000 Hertz, about 85 decibels at 4000 Hertz, and 
60 decibels at 6000 Hertz; and (2) the right ear with 60 
decibels at 2000 Hertz, about 65 decibels at 4000 Hertz, and 
60 decibels at 6000 Hertz.

Also of record is a February 2003 Hearing Evaluation Report, 
in which a private audiologist from Hearing Services stated 
that the veteran reported intermittent "hissing" tinnitus.  
Test results also showed hearing acuity within normal limits 
through 1500 Hertz dropping to a moderately severe loss from 
2000 Hertz through 8000 Hertz, with a "notch" at 4000 Hertz 
typical of noise-induced hearing loss.  The audiologist 
opined that the loss was sensorineural and more likely than 
not related to noise exposure while the veteran was in 
service as he did not have other significant noise exposure 
history.  

The veteran also submitted a September 2003 lay statement 
that described the circumstance of noise exposure in service, 
and indicated that the hearing test at separation was 
inaccurate.  

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2003).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

The veteran submitted his initial service connection claim in 
December 1972.  In January 1973, the RO notified the veteran 
that he was not entitled to benefits because at separation 
his hearing appeared normal.  The veteran did not appeal that 
decision.  Therefore, the RO's decision of January 1973 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2003).

Evidence of record at the time of the January 1973 denial 
consisted of the veteran's application for benefits and 
service medical records.

The evidence added to the record since the January 1973 
denial is new and material,  particularly the audiology 
reports and opinions from Rudd's Hearing Aid Service and 
Hearing Services.  The evidence is material because it bears 
directly and substantially upon the service connection issue 
and relates to a previously unestablished fact, that is, 
whether the veteran has a current disability.  This claim, 
therefore, is reopened.  38 U.S.C.A. § 5108 (West 2002).  


ORDER

As new and material evidence has been received, the claim of 
service connection for bilateral hearing loss is reopened.  
To that extent only, the appeal is granted at the present 
time.


REMAND

In light of the Veterans Claims Assistance Act further 
evidentiary development is necessary in this case.

With the February 2002 claim to reopen, the veteran filed a 
claim of service connection for tinnitus.  The RO denied the 
tinnitus claim because there was no clinical diagnosis of the 
disorder.  After the veteran perfected his appeal, the 
February 2003 audiological report from Hearing Services that 
addressed tinnitus (as well as sensorineural hearing loss), 
and the veteran's lay statement were submitted.  Therefore, 
the RO must issue a Supplemental Statement of the Case to 
include this evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) 
(2003).  Additionally, the veteran should be afforded a 
hearing examination to assess the current diagnosis of 
hearing loss and any tinnitus, and whether the hearing loss 
and/or tinnitus was incurred during service, or was 
aggravated therein.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159 (2003).

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.

2.  The veteran should be scheduled for 
a VA audiological examination to 
determine the etiology of any hearing 
loss and tinnitus.  The RO should 
forward the veteran's claims file to 
the VA examiner for review.  The 
examiner should review the claims file 
and provide an opinion as to whether it 
is at least as likely as not that any 
current hearing loss and tinnitus is 
etiologically related to service or any 
incident therein.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

3.  Then, the RO should readjudicate 
the veteran's claims of service 
connection for bilateral hearing loss 
and tinnitus.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
an appropriate supplemental statement 
of the case and an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



